J-A03014-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT
                                                        OF PENNSYLVANIA
                          Appellee

                     v.

CRAIG GARDNER

                          Appellant                    No. 179 EDA 2021


          Appeal from the PCRA Order Entered December 10, 2020
            In the Court of Common Pleas of Philadelphia County
              Criminal Division at No: CP-51-CR-0014238-2013


BEFORE: STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY STABILE, J.:                              FILED APRIL 20, 2022

      Appellant, Craig Gardner, appeals from the December 10, 2020 order

dismissing without a hearing his petition under the Post Conviction Relief Act

(“PCRA”), 42 Pa.C.S.A. §§ 9541-46. We affirm.

      The trial court recited the pertinent facts:

             On September 29, 2013, the complainant received a
      telephone call from [Appellant] who asked to meet her at 53rd and
      Race Streets in the City and County of Philadelphia, Pennsylvania
      to retrieve some of his belongings. The complainant was in a
      relationship with [Appellant], which produced a child. When the
      complainant arrived, [Appellant] began to bang on the driver-side
      car window. When she rolled down the window, [Appellant]
      punched her on the left side of her face and pulled her out of the
      car.    [Appellant] dragged her into his mother’s house and
      continued to hit the complainant. [Appellant] then dragged her
      back to the upstairs bedroom.           [Appellant] pushed the
      complainant down on the sofa. [Appellant] forced the complainant
      to have sexual intercourse. He penetrated her vagina with his
      penis and ejaculated. After the rape, [Appellant] asked her where
      her telephone was and punched her in the stomach. After the
J-A03014-22


        complainant put her clothes on, [Appellant] slammed her onto the
        floor. [Appellant] walked the complainant to her car where she
        refused to kiss [Appellant]. He then smacked and choked her
        through the car window. The complainant was eventually able to
        drive away. She pulled to the side of the road and hit the On Star
        button in her car to summon the police. Police Officer Terrell
        Greene arrived at the scene and the complainant reported what
        happened to the officer.

               The complainant was taken to the Special Victims Unit
        where she gave a statement to Detective Mark Webb and was
        examined by Geneka Miles, a sexual assault nurse examiner. Ms.
        Miles took a report from the complainant and performed a physical
        examination. The nurse testified that there was tenderness of the
        cervical spine of complainant’s neck. Also, there was tenderness
        of the labia majora and minora, and perineum.

Trial Court Opinion, 4/29/21, at 1-2 (record citations omitted).

        At the conclusion of a June 29, 2015 bench trial, the court found

Appellant guilty of rape, sexual assault, indecent assault, simple assault,

recklessly endangering another person, and false imprisonment.1              On

November 25, 2015, the trial court imposed an aggregate 10 to 20 years of

incarceration. This Court affirmed the judgment of sentence on May 15, 2017.

The Supreme Court denied allowance of appeal on December 19, 2017.

        Appellant filed this timely PCRA petition on April 6, 2018. Appointed

counsel, Dino Privitera, filed an amended petition on August 9, 2018. Privitera

withdrew with the PCRA court’s permission on September 4, 2019. Present

counsel, Peter A. Levin, was appointed the same day. On October 6, 2020,

the PCRA court filed a Pa.R.Crim.P. 907 notice of intent to dismiss the petition


____________________________________________


1   18 Pa.C.S.A. § 3121, 3124.1, 3126(a)(1), 2701(a), 2705, and 2903.

                                           -2-
J-A03014-22


without a hearing. The PCRA court dismissed the petition on December 10,

2020. This timely appeal followed.

       Appellant presents three questions:

       I.     Whether the PCRA court erred in not finding trial counsel
              ineffective for failing to present evidence that trial counsel
              possessed showing that the complainant had falsely accused
              another individual of sexual assault on a prior occasion. This
              would have been used to impeach her testimony.

       II.    Whether the PCRA court erred in not finding trial counsel
              ineffective for failing to produce lover letters from the
              complainant to the Appellant to impeach her testimony.

       III.   Whether the PCRA court erred in not granting an evidentiary
              hearing.

Appellant’s Brief at 8.

       On review of an order dismissing a PCRA petition, we must determine

whether the record supports the PCRA courts’ findings of fact, and whether

the court committed an error of law. Commonwealth v. Mason, 130 A.3d

601, 617 (Pa. 2015). We review the PCRA court’s legal conclusions de novo.

The decision to grant or deny a hearing rests within the PCRA court’s

discretion.2 Id. To overcome the presumption of counsel’s effectiveness, a

PCRA petitioner must plead and prove that (1) the underlying claim is of

arguable merit; (2) counsel had no reasonable strategic basis for the disputed

action or inaction; and (3) counsel’s failure prejudiced the petitioner to the

____________________________________________


2 Rule 907 notice is appropriate where the PCRA court is satisfied that “there
are no genuine issues concerning any material fact and that the defendant is
not entitled to post-conviction collateral relief, and no purpose would be
served by any further proceedings[.]” Pa.R.Crim.P. 907(1).

                                           -3-
J-A03014-22


extent that there is a reasonable probability that the outcome of the

proceeding would have been different. Id. at 618.

      Appellant’s first argument is that trial counsel was ineffective for failing

to present evidence, in the form of recorded prison telephone calls between

Appellant and the victim, in which the victim admitted to falsely accusing

another person of sexually assaulting her. Attorney Privitera filed a petition

to withdraw in which he represented the following:

             [A]fter subpoenaing and/or reviewing hundreds of call logs
      and recorded prison conversations between [Appellant] and
      Complainant during [Appellant’s] incarceration […] in an effort to
      uncover exculpatory evidence in support of [Appellant’s] PCRA
      claims. In addition, despite efforts on the part of a private
      investigator, undersigned counsel was also unsuccessful in
      locating the complainant (although some family members were
      contacted) and thus was unable to assess the extent of her
      willingness to cooperate/testify at an evidentiary hearing.

Motion to Withdraw as Court-Appointed Counsel, 8/20/19, at ¶ 22. The PCRA

court permitted Privitera to withdraw and immediately appointed Levin.

      In his Pa.R.A.P. 1925(b) statement, Levin acknowledges Privitera’s

review of the available evidence on this issue but concludes nonetheless that

trial counsel has tapes documenting the victim’s falsehoods and is lying and

refusing to produce them. Statement of Matters Complained of on Appeal,

1/26/21, at ¶ C.    Based on this bald assertion that trial counsel is lying,

Appellant argues that a hearing was necessary.

      We discern no abuse of discretion in the PCRA court’s decision not to

hold a hearing. Privitera represented to the PCRA court that he subpoenaed



                                      -4-
J-A03014-22


the records of Appellant’s recorded phone calls, reviewed them, and found no

evidence in support of Appellant’s claim. Further, a private investigator was

unable to locate the victim to confirm or deny Appellant’s account.              In

summary, the record reflects that the PCRA court declined to hold a hearing

on this issue because it was aware of Appellant’s inability to produce any

evidence of prior false accusations from the victim. Appellant’s first argument

fails.

         Next, Appellant claims trial counsel had no reasonable strategic basis

for failing to introduce into evidence the victim’s love letters to Appellant. In

support of his argument, Appellant cites his Sixth Amendment right to confront

the witnesses against him.3 At trial, the victim testified that Appellant was

the father of her three-year-old daughter and she wanted him to come home.

N.T. Trial, 6/29/15, at 18-19. The victim was reluctant to answer questions

that would incriminate Appellant, and she stated she was there only because

the trial court threatened to issue a bench warrant if she did not testify. Id.

at 20-21, 27. The victim requested Appellant’s release:

                Can I talk straight to the Judge, please, because I don’t want
         to talk to her [the prosecutor].

               I do remember that night when we had the altercation. I
         am just saying that as me being the mother of his child, I just
         want him to come home to be with his daughter. He missed two
         birthdays with her.

____________________________________________


3 “In all criminal prosecutions, the accused shall enjoy the right […] to be
confronted with the witnesses against him[.]” U.S. CONST. AMEND. VI.


                                           -5-
J-A03014-22


            And I fill [sic] as though that if you can find in some way to
      release him so he can be there for his daughter. He missed her
      two year birthday and her three year just passed.

            So I don’t mind answering any of the questions, but I’m just
      saying that after today, I do not want to go forward with this no
      more.

Id at 33-34. Nonetheless, the victim acknowledged that she remembered the

assault as she described it to police in a contemporaneous statement. Id. at

35-45.

      In other words, the victim made clear that she wanted Appellant home

from jail. She also testified that Appellant was a “good person.” Id. at 20.

On the other hand, she did not deny that the assault occurred as she described

it to police shortly after it happened. Defense counsel cross examined the

victim, and therefore he was not denied any right under the confrontation

clause. The victim’s love letters to Appellant would have, at most, reinforced

her testimony that Appellant was a good person and that she did not wish to

see him punished with further incarceration. As such, we discern no basis

upon which to conclude that the outcome of trial would have been different

had trial counsel introduced the love letters. Appellant’s second argument

fails because he cannot establish prejudice.

      Appellant’s third argument is simply an assertion that he was entitled to

a hearing on the prison phone calls and love letters. Based on our analysis

above, we discern no abuse of discretion in the PCRA court’s decision not to

hold a hearing.



                                     -6-
J-A03014-22


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                          -7-